DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 and 11 are objected to because of the following informalities:  
Claim 9 contains the limitation “sending the write write-to-buffer command to …” which should read as “sending the 
Claim 11 contains the limitation “…receiving the store command and store data tag…” which should read as “…receiving the store command and a store data tag…” as this is the first recitation of the store data tag from the host in this set of claims (only local store data tags are mentioned previously).
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, Claim 15 recites the limitation "the control communication link".  There is insufficient antecedent basis for this limitation in the claim. The claims related to independent claim 12 do not contain any structural limitations regarding communication links. Since claim 15 is considered indefinite so too are the claims dependent upon it.
Regarding claim 19, Claim 15 recites the limitation "the write-to-buffer data tag".  There is insufficient antecedent basis for this limitation in the claim. While there are several named data tags presented in claims 12 and 14, none are named “write-to-buffer data tag”. There are local data tags from [insert circuit] local address sequencer” but there are none ever related to a specific command. For examination purposes, the “write-to-buffer data tag” will be construed to be a local data tag from the host or memory control circuit as those are the only tags that could be sent to the buffer control circuit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,976,939. Although the claims at issue are not identical, they are not patentably distinct from each other because toward the same subject matter concerning a DIMM device where some of the limitations of the claims are identical.


Instant Application
Patent 10,976,939
1. A method for storing data in a memory system wherein the memory system comprises a memory control circuit to receive commands for a Host and to output module control signals, at least one memory device configured to store data and to receive control signals from the memory control circuit, and at least one data buffer circuit associated with the at least one memory device, the method comprising: in response to receiving a store command and store data tag from the host, obtain from the memory control circuit a local store data tag from a local address sequencer; associate the host store data tag with the memory control circuit store data tag; store the relationship in a mapping table in the memory control circuit; identify by the memory control circuit a next address tag location of the at least one data buffer circuit to write data to using a state-machine local address pointer in the memory control circuit; identify the next address tag location of the at 

4. The method of claim 3, further comprising tracking, by the data buffer circuit where to write data for a store operation in the at least one data buffer circuit.

5. The method of claim 1, further comprising in response to receiving a write-to- buffer command, obtain a local store data tag from the data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.



6. The system of claim 1, wherein the memory control circuit has a logic circuit and the logic circuit in the memory control circuit for writing data in a store operation comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data to, and wherein the at least one data 

2. The system of claim 1, wherein no store data tag specifying the location to store data in the at least one data buffer circuit is sent to the at least one data buffer circuit over the communications link between the Host and the at least one data buffer circuit.
3. The method of claim 1, further comprising, processing the store command in the memory control circuit into a write-to-buffer command and store-from-buffer command; and sending the write-to-buffer command to the at least one data buffer circuit over a control communications link between the memory control circuit and the at least one data buffer circuit while not sending a tag to the at least 



	

3. The system of claim 1, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.

4. The system of claim 3, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag received from its local address sequencer to the at least one data buffer circuit over the control 

5. The system of claim 4, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
8. The method of claim 1, further comprising: processing the store command in the memory control circuit into a write-to-buffer command and store-from-buffer command; sending the write-to-buffer command to the at least one data buffer circuit over a control communications link between the memory control circuit and the at least one data buffer circuit while not sending a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit; AUS820161060US03Page 41 of 46in response to receiving a write-to-buffer command, obtain a local store data tag 





11. The method of claim 9, further comprising: AUS820161060US03Page 42 of 46in response to receiving the store command and store data tag from the Host, obtaining the local store data tag from a memory control circuit local address sequencer; associating the Host store data tag with the memory control circuit local store data tag; storing the relationship in a mapping table in the memory control circuit, in response to the data buffer circuit receiving the write-to-buffer command, obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.

13. The system of claim 11, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.

16. The system of claim 13, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag received from its local address sequencer to the at least one 

15. The system of claim 14, wherein the at least one data buffer circuit is configured to: in response to receiving the write-to-buffer command, obtain a local store data tag from the data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.

17. The system of claim 16, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.

11. A memory system for storing data in response to commands received from a Host, the memory system comprising: … in response to receiving a Host store command and store data tag from the Host, obtain a local store data tag from a memory control circuit local address sequencer; associate the Host store data tag with the memory control circuit store data tag; and store the relationship in a mapping table in the memory control circuit, and wherein the at least one data buffer circuit is configured to: in response to receiving a write-to-buffer command, obtain a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer pointed to by the data buffer circuit's local address sequencer, and wherein the memory control circuit local address sequencer and the at least one data buffer circuit local address 

12. The system of claim 11, wherein no store data tag specifying the location to store data in the at least one data buffer circuit is sent to the at least one data buffer circuit over the communications link between the Host and the at least one data buffer circuit.
14. The method of claim 12, further comprising: AUS820161060US03Page 43 of 46in response to receiving the Host store command, processing the Host store command into a write-to-buffer command and store-from-buffer command; and sending the write-to-buffer command to the at least one data buffer circuit, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.
13. The system of claim 11, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.
15. The method of claim 14, further comprising sending the store-from-buffer command along with the local store data tag received from its local address sequencer to 


17. The system of claim 16, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
17. The method of claim 16, further comprising: identifying, by the memory control circuit, the next address tag location of the at least one data buffer circuit to write data to, and identifying, by the at least one data buffer circuit, the next address tag location of the at least one data buffer circuit to write data.
18. The system of claim 11, wherein the memory control circuit has a logic circuit and the logic circuit in the memory control circuit for writing data in a store operation comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data to, and wherein the at least one data buffer circuit comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one 

18. The system of claim 11, wherein the memory control circuit has a logic circuit and the logic circuit in the memory control circuit for writing data in a store operation comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data to, and wherein the at least one data buffer circuit comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data, wherein the state machine-driven local address pointer of the memory control circuit is synchronized with the state machine-driven local address pointer of the at least one data buffer circuit.
19. The method of claim 14, wherein the memory control circuit does not send the 


20. The memory system of claim 11, further comprising at least one module having the memory control circuit formed on a single chip on the module, having a group of data buffer circuits formed on separate chips on the module, and a plurality of memory devices formed as chips and organized in groups on the module, and wherein the memory control circuit comprises a state machine-driven local address pointer that identifies the next address tag location of the data buffer to write data to, and wherein each of the data buffer circuits comprises a state machine-driven local address pointer that identifies the next address tag location in that data buffer circuit to write data to, wherein the state machine-driven local address pointer of the memory circuit is synchronized with the state machine-driven local address pointer of all the data buffer circuits.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Retter.
Regarding claim 9, Brittain teaches a method of storing data in a memory system in response to command received from a host, the method comprising: processing a store command into a write-to-buffer command and a store-from- buffer command (Paragraph [0080] and [0094], states that two write processes are completed for each received write (store command), a write-to-buffer command and an address only write (store-from-buffer command)), sending the write write-to-buffer command to at least one data buffer circuit in the memory system (Paragraph [0094]-[0095], the write-to-buffer command is sent to the buffer so that it can store the data until the address-only write is executed), sending the store command to at least one memory device in the memory system, and sending the store-from-buffer command along with the local store data tag to the at least one data buffer circuit (Paragraph [0094]-[0095], the address-only write performs two functions which is to get the data from the buffer and store it into the memory device meaning that the particular module that is to store the data will receive a write command equivalent to the store command and the buffer will receive a command to remove the data from the buffer so it can be stored in the memory module. The address only write also contains the address for the write to the memory as well as an identifying mark that allows the buffer to know what data is to be written). Brittain does not teach obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system.
Retter teaches obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system (Paragraph [0037] and [0041], states that the nest domain which is contained within the buffer circuit (memory controller) can be responsible for applying any necessary address translations. This means that when a command comes in to write data from the host, the host address (host tag) contained within that command is mapped to a physical address in the memory (store data tag). It also means that a table or some kind of equivalent structure exists that keeps track of the mappings so that the controller knows where the data being specified by the host is kept meaning that the mapping would be stored. This is further confirmed where generic bits from the MCU (host controller) are used by the memory buffer chip (which contains the MBU) to map to actual locations in the DRAM). Since both Brittain and Retter teach receiving write commands from a host it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Brittain to have the memory controller use a local address sequencer .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain and Retter as applied to claim 9 above, and further in view of Jeddeloh.
Regarding claim 10, Brittain and Retter teach all the limitations of claim 9. Brittain further teaches sending store data to the at least one memory device in the memory system (Paragraph [0094]-[0095], as stated in the rejection to claim 9). Retter further teaches pulling out store data from a local data buffer pointed to by the local store data tag received from the at least one memory control circuit (Paragraph [0037] and [0041], as stated in the rejection to claim 9, the memory controller can be used to generate local store data tags. Paragraphs [0050]-[0051], states reads and writes can be performed meaning the mapping done by the memory controller would be used to obtain the data). Brittain and Retter do not teach obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local data buffer circuit pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit.
Jeddeloh teaches obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local (Col. 9, lines 15-38, describe the buffers being used in the system, which are FIFO buffers. FIFO buffers operate by having read and write pointers (local store data tags obtained by the buffer circuit) that indicate where data is to be written and read. These pointers are incremented using incoming strobe and clock signals. This is done by the local circuitry of the buffer and are typically how these buffers operate (see Micron Technical Note TN-04-54: High-Speed DRAM Controller Design Capture Circuits, pgs. 12-14 for more detail)). Since both Brittain/Retter and Jeddeloh teach the use of buffered DIMMs It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Brittain and Retter to use FIFO buffers as taught in Jeddeloh to obtain the predictable result of obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local data buffer circuit pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit.
Regarding claim 11, Brittain and Retter teach all the limitations of claim 9. Retter further teaches in response to receiving the store command and store data tag from the Host, obtaining the local store data tag from a memory control circuit local address sequencer, and associating the Host store data tag with the memory control circuit local store data tag; storing the relationship in a mapping table in (Paragraph [0037] and [0041], as stated in the rejection to claim 9). Brittain further teaches in response to the data buffer circuit receiving the write-to-buffer command, obtaining a local store data tag that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the local address sequencer (Paragraph [0094]-[0095], since the write-to-buffer command will store data in the buffer a local store data tag that indicates where the data is does have to be obtained and the data will be saved to that location. However Brittain is silent on where exactly that local store data tag is obtained from). Brittain and Retter do not teach obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.
Jeddeloh teaches obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer (Col. 9, lines 15-38, as stated in the rejection to claim 10). Since both Brittain/Retter and Jeddeloh teach the use of buffered DIMMs it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Brittain and Retter to use FIFO buffers as taught in Jeddeloh to obtain the predictable result of obtaining a local store data tag from a data buffer circuit local address  and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain, Retter and Jeddeloh.
Regarding claim 12, Retter teaches a method for storing data in a memory system in response to commands received from a Host, the method comprising: in response to receiving a Host store command and store data tag from the Host, obtaining a local store data tag from a memory control circuit local address sequencer, associating the Host store data tag with the memory control circuit store data tag, storing the relationship in a mapping table in the memory control circuit (Paragraph [0037] states that the nest domain which is contained within the buffer circuit (memory controller) can be responsible for applying any necessary address translations. This means that when a command comes in to write data from the host, the host address (host tag) contained within that command is mapped to a physical address in the memory (store data tag). It also means that a table or some kind of equivalent structure exists that keeps track of the mappings so that the controller knows where the data being specified by the host is kept meaning that the mapping would be stored. This is further confirmed in Paragraph [0041] where generic bits from the MCU (host controller) are used by the memory buffer chip (which contains the MBU) to map to actual locations in the DRAM), in response to (Paragraph [0037], the MBU can contain a cache and queues (which can be considered buffers) and if they are being used a write (store) to the memory system would result in a location other than the memory before being sent to the DRAM. While not explicitly called a “write-to-buffer”, since there are buffers in existence that are used to house the data before it is sent to the DRAM it is obvious that equivalent commands exist to carry out the functions. When the data is received at the buffer a local store data tag for the buffer will be used to designate the location in the buffer where the data is to be stored. However Retter is silent on where this particular tag is obtained from). Retter does not explicitly teach obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit.
Jeddeloh teaches obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit (Col. 9, lines 15-38, describe the buffers being used in the system, which are FIFO buffers. FIFO buffers operate by having read and write pointers (local store data tags obtained by the buffer circuit) that indicate where data is to be written and read. These pointers are incremented using incoming strobe and clock signals. This is done by the local circuitry of the buffer and are typically how these buffers operate (see Micron Technical Note TN-04-54: High-Speed DRAM Controller Design Capture Circuits, pgs. 12-14 for more detail)). Since both Retter and Jeddeloh teach the use of buffers in conjunction with memory devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Retter to use FIFO buffers as taught in Jeddeloh to obtain the predictable result of obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.
Regarding claim 13, Retter and Jeddeloh teach all the limitations of claim 12. Jeddeloh further teaches wherein no store data tag specifying the location to store data in the at least one data buffer circuit is sent to the at least one data buffer circuit (Col. 9, lines 15-38, as stated in the rejection to claim 12, since the buffers are FIFO they will determine the data tag used to store the data in the buffer so none will be sent). The combination of and reason for combining are the same as those given in claim 12.

Claims 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Retter and Jeddeloh as applied to claim 12 above, and further in view of Brittain.
Regarding claim 14, Retter and Jeddeloh teach all the limitations of claim 12. Jeddeloh further teaches sending the write-to-buffer command to the at least one data buffer circuit, but not sending a tag to the at least one data buffer circuit (Col. 9, lines 15-38, as stated in the rejection to claim 13). Retter and Jeddeloh do not teach in response to receiving the Host store command, processing the Host store command into a write-to-buffer command and store-from-buffer command.
	Brittain teaches in response to receiving the Host store command, processing the Host store command into a write-to-buffer command and store-from-buffer command, and sending the write-to-buffer command to the at least one data buffer circuit (Paragraph [0080] and [0094], states that two write processes are completed for each received write (store command), a write-to-buffer command and an address only write (store-from-buffer command)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Retter and Jeddeloh to process a host write command into separate commands as taught in Brittain so as to reduce the performance penalty associate with individually completing each of multiple write operations (Brittain, Paragraph [0018]). 
Regarding claim 15, Retter, Jeddeloh, and Brittain teach all the limitations of claim 14. Brittain further teaches sending the store-from-buffer command along with the local store data tag received from its local address sequencer to the at least one data buffer circuit over the control communications link, and to send the store command to the at least one memory device (Paragraph [0094]-[0095], the address-only write performs two functions which is to get the data from the buffer and store it into the memory device meaning that the particular module that is to store the data will receive a write command equivalent to the store command and the buffer will receive a command to remove the data from the buffer so it can be stored in the memory module. The address only write also contains the address for the write to the memory as well as an identifying mark that allows the buffer to know what data is to be written). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 16, Retter, Jeddeloh, and Brittain teach all the limitations of claim 14. Retter further teaches pulling store data from the data buffer location pointed to by the store data tag received from the memory control circuit (Paragraph [0037] and [0041], as stated in the rejection to claim 10). Brittain further teaches sending the store data to the at least one memory device (Paragraph [0094]-[0095], as stated in the rejection to claim 9). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 17, Retter, Jeddeloh, and Brittain teach all the limitations of claim 14. Retter further teaches identifying, by the memory control circuit, the next address tag location of the at least one data buffer circuit to write data to (Paragraph [0037] and [0041], as stated in the rejection to claim 10, since the process can continue with multiple pieces of data since the previous tag could be identified so can the next location tag). Jeddeloh further teaches identifying, by the at least one data buffer circuit, the next address tag location of the at least one data buffer circuit to write data (Col. 9, lines 15-38, as stated in the rejection to claim 13, this is how FIFO buffers work, by incrementing the pointers to the next location for storage). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 19, Retter, Jeddeloh, and Brittain teach all the limitations of claim 14. Jeddeloh further teaches wherein the memory control circuit does not send the write-to-buffer data tag to the at least one data buffer circuit (Col. 9, lines 15-38, as stated in the rejection to claim 13). The combination of and reason for combining are the same as those given in claim 14.

Allowable Subject Matter
Claims 1-8 are considered allowable over the prior art and would be fully allowable once the double patenting rejection is overcome.
Claims 18 and 20 contain allowable material and would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are still currently rejected under non-statutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132